DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on December 8, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-10 are pending in the instant application.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a plurality of sets of pads mounted on a top surface of the flexible wiring board and arranged so as to form a line along a circumferential direction of a curved part of the curved wiring board having the predetermined curved shape, and a plurality of surface-mounted LEDs (light-emitting diodes) each of which is fixed to a top surface of each of the plurality of the sets of the pads respectively, wherein y < -1.04x + 1.80 is satisfying, where L is a length of the circumference of the part where the plurality of the sets of the pads form the line on the curved wiring board, y (y = s/L) is a ratio of a total sum s of the lengths in the circumferential direction of the plurality of the sets of the pads to the circumferential length L, and x is a curvature of the part where the plurality 
Regarding claims 2-7 and 9-10, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to a plurality of sets of pads mounted on a top surface of the flexible wiring board and arranged so as to form a line along a circumferential direction which is a direction of at least a curved part of[[n]] Page 3 of 9Application No. 16/957,207 Application Filing Date: June 23, 2020 Docket No. KKI20308PCTUSthe curved wiring board having the predetermined curved shape, and a plurality of surface-mounted LEDs (light-emitting diodes) each of which is fixed to a top surface of each of the plurality of the sets of the pads respectively, the method comprising: satisfying, wherein y < -1.04x + 1.80, where L is a length of the circumference of the part where the plurality of the sets of the pads form the line on the curved wiring board, y (y = s/L) is a ratio of a total sum s of the lengths in the circumferential direction of the plurality of the sets of the pads to the circumferential length L, and x is a curvature of the part where the plurality of the sets of the pads form the line on the curved wiring board, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.


Response to Arguments
Applicant’s arguments, see pages 6 to 8, filed December 8, 2021, with respect to Yoneda’s mounting pins have been fully considered and are persuasive.  The rejection of claims 1 and 8 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879